--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AFH Acquisition IV, Inc. 8-K [afhacq4-8k_0429.htm]
 
 
Exhibit 10.3(d)
 
 
[FORM OF]
EMMAUS HOLDINGS, INC.
STOCK INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
(TIME-BASED VESTING)1


1.           Grant of Option.  Emmaus Holdings, Inc., a Delaware corporation
(the "Company"), grants to [NAME] ("the Grantee"), effective [DATE] (the "Grant
Date"), an option (the "Option") to purchase an aggregate of [SHARES] of the
Company's common stock ("Common Stock" or "Shares"), at a price of $________ per
Share (the “Option Price”).  The Option is granted pursuant to the Company's
2011 Stock Incentive Plan (the "Plan"), and is subject to the terms and
conditions of this agreement (this “Agreement”) and of the Plan.   The Shares
subject to the Option are referred to collectively as the “Option
Shares.”   This Option is a Non-Qualified Option.


2.           Basic Terms of Option.


(a)           Term.  The term of the Option (the “Term”) shall continue from the
Grant Date until the date immediately preceding the [______] anniversary of the
Grant Date (the "Expiration Date"), provided the Option shall only be
exercisable as permitted in Sections 2(b) and 2(c) below.


(b)           Schedule of Exercisability.  Subject to Section 2(c) below, the
Option Shares shall vest and become exercisable in [     ] equal installments on
each [     ],2 as illustrated in the following:
 

                 

 
Unless sooner terminated in accordance with the terms of this Agreement, the
entire Option shall expire on the Expiration Date and may not be exercised in
whole or in any part at any time thereafter.


(c)           Effect of Termination of Service.  If the Grantee incurs a
Termination of Service, then the Grantee may exercise any outstanding option on
the following terms and conditions:


(i)           Involuntary Termination of Service for Cause or Voluntary
Termination of Service without Good Reason.  If the Grantee incurs an
involuntary Termination of Service as the result of a dismissal by the Company
for Cause or as the result of the Grantee’s voluntary
_____________________
1 This form of non-qualified stock option agreement provides for time-based
vesting only and will be used only for grants to employees having a title of
executive vice president and other less senior employees. 
2 The vesting schedule will be determined by the Committee; provided that the
standard vesting period will be between from three to five years with
installments vesting ratably during the applicable vesting period.

 
 

--------------------------------------------------------------------------------

 

Termination of Service without Good Reason (as defined below), all Options not
exercised prior to the date of such Termination of Service, whether vested or
not, shall terminate immediately. For purposes of this Agreement, “Good Reason”
shall mean (i) to the extent that there is an employment, severance or other
agreement governing the relationship between the Grantee and the Company, which
agreement contains a definition of “good reason,” Good Reason shall have the
meaning as defined therein; and otherwise, (ii) the Grantee’s Termination of
Service on account of any material breach by the Company of any provision of any
employment agreement or similar agreement between the Grantee and the Company;
provided, that no Good Reason will have occurred unless and until the Grantee
has: (A) provided written notice to the Company specifying in reasonable detail
the applicable condition (and underlying facts and circumstances) giving rise to
the Good Reason no later than 30 days following the occurrence of that
condition; (B) provided the Company with a period of 30 days to remedy or cure
the condition and so specifying in the notice; and (C) terminated his or her
employment for Good Reason within 30 days following the expiration of the period
to remedy if the Company fails to remedy the condition


(ii)           Involuntary Termination of Service without Cause or Voluntary
Termination of Service for Good Reason.  If the Grantee incurs an involuntary
Termination of Service as the result of a dismissal without Cause or as the
result of the Grantee’s voluntary Termination of Service for Good Reason, then
any outstanding Option shall be exercisable on the following terms and
conditions: (A) exercise may be made only to the extent that the Grantee was
entitled to exercise the Option on the Termination of Service date; and (B)
exercise must occur by the earlier of (1) ninety (90) days following the
Termination of Service, and (2) the Expiration Date.


(iii)          Disability.  If the Grantee incurs a Termination of Service as
the result of a Disability, then any outstanding Option shall be exercisable on
the following terms and conditions: (A) exercise may be made only to the extent
that the Grantee was entitled to exercise the Option on the Termination of
Service date; and (B) exercise must occur by the earlier of (1) 1 year following
the Termination of Service, and (2) the Expiration Date.


(iv)          Death.  If the Grantee incurs a Termination of Service as the
result of death, then any outstanding option shall be exercisable on the
following terms and conditions: (1) exercise may be made only to the extent that
the Grantee was entitled to exercise the award on the date of death; and (2)
exercise must occur by the earlier of (x) the first anniversary of the Grantee’s
death, and (y) the Expiration Date.


(v)           Unvested Options on Termination of Service.  Unless determined
otherwise by the Committee in accordance with the Plan, any Options that are not
exercisable as of the date of the Grantee’s Termination of Service for any
reason shall terminate immediately and shall not be exercisable.


3.           Exercise of Option.


(a)           Exercise Notice.  The Option may be exercised with respect to all
or any part of the Shares by written notice from the Grantee to the Company
(“Exercise Notice”)

 
 

--------------------------------------------------------------------------------

 

specifying the number of whole Option Shares with respect to which the Option is
being exercised (the “Exercise Shares”), and the aggregate Option Price for such
Exercise Shares (the “Exercise Price”). The Option may not be exercised for any
fractional Share unless the Committee determines otherwise.


(b)           Payment.  Together with the Exercise Notice, the Grantee shall
deliver to the Company full payment for the Exercise Shares (i) by certified or
official bank check (or the equivalent thereof acceptable to the Company) for
the full option exercise price; (ii) by net exercise; (iii) by delivery of
shares of Common Stock having an aggregate fair market value, determined as of
the date of exercise, equal to the aggregate Exercise Price, or (iv) at the
discretion of the Committee and to the extent permitted by law, by such other
provision, consistent with the terms of the Plan, as the Committee may from time
to time prescribe.


(c)           Delivery of Shares.  The Company shall, upon payment of the
Exercise Price and, if not already executed and delivered, any agreement as
reasonably required by the Committee in a form satisfactory to the Committee,
make prompt delivery of certificate or certificates for the shares of common
stock for which the award has been exercised, provided that if any law or
regulation requires the Company to take any action before issuing the same, then
the date of delivery of such common stock shall be extended for the period
necessary to complete such action. No common stock shall be issued and delivered
upon exercise of any option unless and until the Company’s counsel has
determined that the Company has complied with all applicable securities laws and
any other law or regulation applicable to such issuance. The Company may require
that the Grantee furnish or execute such other documents as the Company shall
reasonably deem necessary to (i) evidence such exercise, (ii) determine whether
registration is then required under applicable securities law, and (iii) comply
with or satisfy the requirements of applicable securities law or other
applicable law.


4.           Nontransferability of Option.


(a)           Restrictions Generally.  The Option is personal to the Grantee and
neither the Option nor any of the rights of the Grantee hereunder may be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) except by the laws of descent and distribution, nor shall
the Option or any rights with respect thereto be subject to execution,
attachment or similar process.  Upon any attempted transfer, assignment, pledge,
hypothecation or other disposition of the Option or of any rights with respect
thereto contrary to the provisions of this Agreement, or upon the placement or
levy of any attachment or similar process on the Option or any of the Grantee’s
rights hereunder, the Option and all such rights shall expire and become null
and void, unless the Committee, in its discretion, determines otherwise.


(b)           Transfers.  The Option shall be exercisable only by the Grantee
and no Option shall be assignable or transferable otherwise than by will or by
the laws of descent and distribution.   [Alternatively: Notwithstanding anything
to the contrary in Section 4(a) above, the Grantee may, with the consent of the
Company, which shall not be unreasonably withheld, transfer by gift all or any
portion of an Option to a trust or trusts (or other entity approved by the

 
 

--------------------------------------------------------------------------------

 

Committee in its discretion) for the exclusive benefit of one or more members of
the Grantee's Immediate Family, provided that the Option shall continue to be
subject to all of the terms and conditions of this Agreement and the Plan as if
no such transfer had occurred and the Grantee and the transferree shall execute
and deliver to the Company such instruments or agreements as the Company may
reasonably require to confirm the foregoing.]


5.           No Special Rights.  The Grantee shall have no rights as a
stockholder of the Company with respect to any Option Shares unless and until a
certificate representing such Option Shares is duly issued and delivered to the
Grantee. No adjustment shall be made for dividends or other rights for which the
record date is prior to the date such certificate is issued. Nothing herein or
in the Plan shall be deemed to confer on the Grantee any right to continued
employment with the Company or limit in any way the right of the Company to
terminate such employment at any time.


6.           Adjustment Transactions.  The Option and all rights and obligations
under this Agreement are subject to Section 1.5(d) of the Plan, the terms of
which are incorporated herein by this reference.


7.           Withholding Taxes.  The Company's obligation to deliver Shares upon
the exercise of the Option is subject to the Grantee's satisfaction of all
applicable federal, state and local income and employment tax withholding
requirements in accordance with Section 4.6 of the Plan.


8.           Legend; Transfer Restrictions on Exercise Shares.


(a)           Legend.  The Grantee consents to the placing on the certificate
for any Exercise Shares of an appropriate legend restricting resale or other
transfer of such shares except in accordance with the Securities Act of 1933
(the “Act”) and all applicable rules thereunder.


(b)           Transfer Restrictions. The Exercise Shares may not be sold or
otherwise disposed of in any manner that would constitute a violation of any
applicable federal or state securities laws. The Grantee agrees (a) that the
Company may refuse to cause the transfer of Exercise Shares to be registered on
the applicable stock transfer records if such proposed transfer would in the
opinion of counsel satisfactory to the Company constitute a violation of any
applicable securities law and (b) that the Company may give related instructions
to the transfer agent, if any, to stop registration of the transfer of the
Exercise Shares.


9.           Miscellaneous.


(a)           Except as provided herein, this Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by the Company and the
Grantee.


 
 

--------------------------------------------------------------------------------

 
 
(b)           Any notices or other communications required or permitted under
this Agreement (“Notices”) shall be in writing and shall be either personally
delivered, sent by express or first class mail (postage prepaid), return receipt
requested, or sent by nationally recognized overnight courier service (overnight
delivery, charges prepaid), addressed as follows:


If to the Company:
Emmaus Holdings, Inc.
20725 S. Western Ave. Suite 136
Torrance, CA 90501
   
If to the Grantee:
To the Grantee’s address as set forth in Company’s payroll records.



Either party may change its address for Notices by written Notice to the other
given in accordance with this Section 9(b).  Notices shall be deemed given when
delivered personally, three days after deposit in the U.S. mail, or two business
days after deposit with a nationally recognized overnight courier service, as
applicable.


(c)           The Option and the rights and obligations of the Company and the
Grantee hereunder are subject to the terms and conditions of the Plan. In the
event of any conflict between the terms of the Plan and the terms of this
Agreement, the terms of the Plan shall govern. Capitalized terms used and not
otherwise defined herein shall have the meanings given such terms in the
Plan.  Any Committee interpretation of the provisions of the Plan or this Option
Agreement shall be final and binding on all parties.


(d)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.


(e)           It is intended that this Agreement will comply with or be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and any regulations and guidelines issued thereunder, and the Agreement shall be
interpreted on a basis consistent with such intent. This Agreement may be
amended in any respect deemed necessary by the Committee in order to preserve
compliance with Section 409A of the Code.


(f)           The Grantee shall keep the terms of this Agreement strictly
confidential, other than as may be necessary to enforce his or her rights
hereunder or as otherwise required by law.
 
 
 

--------------------------------------------------------------------------------

 
 

   
EMMAUS HOLDINGS, INC.
             
By:
       
Name:
       
Title:
   


 
 

--------------------------------------------------------------------------------

 



GRANTEE’S ACCEPTANCE
 
The undersigned hereby accepts the foregoing Option, acknowledges receipt of a
copy of the Company's 2011 Stock Incentive Plan and agrees to the terms and
conditions of both.





           
[NAME]
               
Address:
   